                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FFORIDA
                                  M IAM I
         Case No. I6-ZOS9S-CR-GAYLESIGM HM I/OTAZO-REYES

UNITED STATES OF AMERICA




JACK KACHKAR ,

          Defendant .
                                          /
                                     O RDER

     THIs CAUàE came before the Court originally on Defendant Jack

Kachkar's (''Defendant'' or ''Kachkar'') Motion to Dismiss Count
the Indictment as Being Barred by the Statute of Limitations. ED.E.
2632. The matter iy now before the Court on the Magistrate Judg/'s
Report and Recommendation. ED.E .              The Court also considers

Kachkar's Objections       to   the Magistrate     Judge 's   Report   and

Recommendation . ED.E . 4342.
     THIS MATTER was initiated when Kachkar fijed a Motion
Dismiss Count 1 of the Indictment as Being Barred by the Statute of

Limitations.lD .E . 2632. Specifically, Kachkar contends that
April 8, 2016 order suspending the running of the statute

limitations      was   ineffective     because :      the     government's

application did not comply with Section 32927          the evidence upon
xwhich the app lication was predicated is not admissible at trial;

and (3) the appliqation was pretextual.
     The matter    was assigned    to   the   Honorable    United   States

Magistrate     Judge    Alicia       Otazo-Reyes.lD .E .             Upon
consideration          the evidentiary record and the arguments of

counsel, Magistrate Judge Otazo-Reyes issued a report recommending

that Kachkar's Motion to Dismiss Count         be denied . ED .E. 4231.

Thereafter, Kachkar filed timely objections to the Magistrate
Judge's report and recommendation . ED .E. 4342.
     Defendant Kachkar objects to the Magistrate Judge's findings
of fact, conclusions of law , and failure       address every argument

in the Report and Recommendation . A fter a de novo review of the

record Kachka.r's objections are also overruled.
     THE COURT has conducted a de novo rev iew of the file and is

otherwise fully advised in the premises . Accordingly ,

     ORDERED AND ADJUDGED that United States Magistrate Judge

Otazo-Reyes ls Report is hereby RATIFIED, AFFIRM ED and APPROVED in

its entirety     (D.E.423) . Moreover, the Court finds that, when
issuing the order granting tolling the statute of limitation , there

was sufficient evidence for the presiding judge to conclude that it
'lreasonably appeared'' at the time of the application that evidence

of the offense was in a foreign country . This is further supported

by the Court in the UK issued an order requiring Ernst & Young UK

to produce the OVER        400K documents       indicated    was

possession . It is further

     ORDERED AND ADJUDGED that the United States' Objections (D.E.
441) are OVERRULED. It is fùrther

     ORDERED AND ADJUDGED that Defendant Kachkar's Objections (D.E.
449J are OVERRULED . It is kfurther

     ORDERED AND ADJUDGED that Defendant Jack Kachkar's Motion to

Dismiss Count l of the Indictment as Being Barred by the Statute of

Limitations. (D .E. 26321s DENIED.


     DONE AND ORD ERED    Chambers at Miam i, Florida , th is
                                                                r day
                                                                #
of January 2019 .


                               DONA D L . GRAHAM
                               SENIOR UNITED STATES DISTRICT JUDGE

cc : A 11 Counsel of Record




                                  3
